                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Elaine C. Kinnard and Stephanie L. Fay,       )
as Co-Trustees of The Charles T. & Ruth       )
Fay Inter Vivos Trust dated 9/14/1987, as     )
Amended and Re-stated by Order dated          )       ORDER
12/10/2008,                                   )
                                              )
               Plaintiff,                     )
                                              )       Case No. 1:18-cv-243
      v.                                      )
Hess Bakken Investments II, LLC,              )
                                              )
               Defendant.                     )


       On November 4, 2019, the parties filed a Joint Motion to Revise Case Schedule. The court

GRANTS the motion (Doc. No. 10). The parties shall have until January 10, 2020, to complete fact

discovery and to file discovery motions. The parties shall have until February 12, 2020, to file

dispositive motions. The jury trial scheduled for June 16, 2020, shall be reset as a bench trial.

       IT IS SO ORDERED.

       Dated this 5th day of November, 2019.

                                                      /s/ Clare R. Hochhalter
                                                      Clare R. Hochhalter, Magistrate Judge
                                                      United States District Court
